DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a hybrid vehicle comprising a first oil pump configured to be mechanically driven by a driving force that is transmitted via an output part from at least one of an engines or a drive motor; and a second oil pump configured to be driven by a driving force from a rotational driving source, the driving force being different from a driving force that is transmitted to the output part, wherein during forward travel of the hybrid vehicle, the hybrid vehicle travels by using at least one of the engine or the drive motor, during reverse travel of the hybrid vehicle, the hybrid vehicle uses the drive motor and travels by transmitting a driving force from the drive motor to a drive wheel via the output part, and during forward travel of the hybrid vehicle, the hybrid vehicle is configured to supply components to be cooled or lubricated with oil discharged from a discharge port of the first oil pump and a discharge port of the second oil pump via an oil passage, while during reverse travel of the hybrid vehicle, the hybrid vehicle is configured to cause the first oil pump to operate as a hydraulic motor by supplying oil discharged from the discharge port of the second oil pump to the discharge port of the first oil pump via the oil passage.
The closest prior art of record discloses a hybrid vehicle comprising a first oil pump configured to be mechanically driven by a driving force that is transmitted via an output part from at least one of an engines or a drive motor; and a second oil pump configured to be driven by a driving force from a rotational driving source, the driving force being different from a driving force that is transmitted to the output part, but not a method  wherein during forward travel of the hybrid vehicle, the hybrid vehicle is configured to supply components to be cooled or lubricated with oil discharged from a discharge port of the first oil pump and a discharge port of the second oil pump via an oil passage, while during reverse travel of the hybrid vehicle, the hybrid vehicle is configured to cause the first oil pump to operate as a hydraulic motor by supplying oil discharged from the discharge port of the second oil pump to the discharge port of the first oil pump via the oil passage.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiyokami et al. (US 2018/0045295 A1) disclose two pumps for lubricating of hybrid vehicle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747